Citation Nr: 0701477	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  01-01 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active military service from August 1984 to 
June 1988, September 1990 to May 1991, and from July 1996 to 
April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Newark, New Jersey, which granted entitlement to service 
connection for PTSD and established a 30 percent evaluation 
for this disability, effective from June 1998.  

A September 2003 rating decision increased the evaluation for 
the veteran's PTSD from 30 percent to 50 percent, effective 
from June 1998.  She did not express satisfaction with this 
evaluation, and her appeal continued to the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

Her appeal was considered by the Board in July 2004, at which 
time her claim for an evaluation in excess of 50 percent for 
PTSD was denied.  The veteran appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2006 order, the Court vacated the July 2004 
decision and remanded the appeal to the Board for further 
proceedings consistent with the order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran appeared at a hearing in March 2004 before a 
Veterans Law Judge at the RO.  As is required, this same 
Veterans Law Judge considered the veteran's appeal and signed 
the July 2004 decision. 

The Veterans Law Judge who conducted the March 2004 hearing 
and signed the July 2004 Board decision has since retired 
from the Board.  The veteran was informed of this in a 
December 2006 letter.  This letter notified her that she was 
entitled to another hearing before the Board, and asked if 
she would like to have a new hearing before another Veterans 
Law Judge.  The veteran indicated that she wished to have a 
hearing before a traveling Veterans Law Judge at the RO in 
her December 2006 reply.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

